Citation Nr: 1004089	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-28 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1981 to April 
1982 and from October 1985 to November 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

In May 2009, the Board remanded this case for additional 
evidentiary development.  It has since returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  The Veteran has PTSD due to an in-service assault.

2.  The in-service assault has been corroborated by credible 
evidence.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of her claim.  In addition, the evidence of record 
is sufficient to establish her entitlement to service 
connection for PTSD.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).

The regulation was recently amended to eliminate the 
requirement of evidence corroborating the occurrence of the 
claimed in-service stressor in claims in which PTSD was 
diagnosed in service.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that she is entitled to service 
connection for PTSD as she believes this condition arose as a 
result of stressors associated with her active duty service.  
She specifically alleges two stressors:  1) an incident 
involving the shooting of a fellow female soldier in the 
barracks at Fort Bragg in 1985; and 2) an assault by an 
officer.

With respect to the shooting incident, the Veteran contends 
that she was stationed at Fort Bragg at the time of the 
shooting, and was living in the same barracks as the victim, 
B. D.  In various statements, the Veteran has expressed guilt 
over the fact that she opened the locked door of the building 
to the shooter, who then shot the victim shortly thereafter.  
She described the shooter as wearing a trench coat and a hat, 
and indicated that she was interviewed by the military police 
with respect to this incident.

As for the alleged assault, the Veteran stated that in 
September or October 1990, she was assaulted by Sergeant 
First Class N. at the Schofield Barracks in Hawaii after a 
dispute concerning leave paperwork.  She claims that the 
Sergeant raised his voice and then grabbed her around the 
neck, slammed her up against the wall, and chocked her.  She 
reported the incident to her husband and showed him the red 
marks on her neck.  She also indicated that she called the 
military police, but that the incident was "shoved under the 
rug."

The Veteran's service treatment records do not contain any 
notation with respect to psychiatric counseling, a diagnosis 
of any acquired psychiatric disorder, or injuries stemming 
from a physical assault.  There were no abnormalities with 
respect to either a psychiatric condition or a neck injury 
found on her July 1991 separation examination.  Her service 
personnel records indicate that she was indeed stationed at 
Fort Bragg in 1985 at the time of the shooting, and that she 
was transferred to the Schofield Barracks in Hawaii from 
November 1998 to November 1991.  

Post-service medical records indicate that the Veteran sought 
VA psychiatric treatment beginning in 2005.  During these 
psychiatric sessions, the Veteran described the above 
stressors as well as her current symptoms of anxiety, 
depression, and suicidal rumination.  The examiner diagnosed 
the Veteran with PTSD and a single, moderate episode of major 
depressive disorder.  In August 2005, it was noted that the 
Veteran's PTSD stemmed "probably from both incidents."  

In October 2009, the Veteran was afforded a VA psychiatric 
examination.  During the examination, the Veteran discussed 
her stressors, consistent with her previous statements.  She 
indicated that she was assaulted by an officer sometime in 
October or November of 1990, and that in December 1985 at 
Fort Bragg she was leaving the barracks when the shooter 
entered and later shot B. D.  The examiner diagnosed the 
Veteran with PTSD, and based upon his clinical experience and 
expertise, found that it was most likely caused by her 
reported military trauma experiences, including the alleged 
personal assault.

The record also contains an extensive U.S. Army Criminal 
Investigation Command Report of Investigation into the murder 
of B. D. at Fort Bragg in December 1985.  The report 
documents a number of interviews conducted by the military 
police with those who lived in the same barracks as the 
victim, but there is no record of an interview with the 
Veteran, or indication that they suspected that an individual 
opened the building door to the shooter.  The report also 
documents an interview of the shooter, who indicated that he 
was wearing a BDU jacket at the time of the shooting.  He 
stated that he found the outside door to the victim's 
building open and then knocked on the door to B. D.'s room.  
She answered the door and he shot her one time.  Moreover, 
the report contains a description of the building in which 
the shooting took place.  It notes that access to the 
building is gained to each floor through a solid wood door.  
Then, access to the victim's room was also gained through a 
wooden door that could be latched and locked with a deadbolt.  
However, there is no indication that the main door to the 
floor was locked, as claimed by the Veteran.  

The record also contains a number of statements from 
coworkers, family members, and the Veteran's husband.  These 
letters describe how the Veteran's PTSD had interfered with 
her social and occupational functioning.  Letters from the 
Veteran's husband also specifically address the Veteran's in-
service stressors.  He indicated that he was dating the 
Veteran at the time of both alleged stressor events.  On the 
evening of the shooting, he stated that his wife had just 
left the barracks building when he heard a sound like a 
firecracker and then the alarm shortly thereafter.  He also 
noted that the military police interviewed the Veteran.  As 
for the alleged assault, the Veteran stated that his wife 
came home after the assault very upset and told him what 
happened.  He noticed red marks around her neck.  Later that 
day, he said the military police called and told her to come 
fill out a report.  However, he said nothing was done about 
the situation.  

In sum, the record contains a diagnosis of PTSD as well as a 
link between the Veteran's alleged stressors and her current 
diagnosis.  The issue then turns on whether the Veteran's 
alleged stressors can be verified.  The Board notes that 
neither of the Veteran's claimed stressors is related to 
combat.  Therefore, credible supporting evidence of the 
stressor(s) is required.  

With regard to the Veteran's alleged involvement in the 
shooting of B. D. in the barracks at Fort Bragg in 1985, the 
Board finds that the evidence of record does not sufficiently 
corroborate her account of the events of that day.  In 
particular, the criminal investigation report does not 
confirm that the door to the barracks where the victim 
lived-the door the Veteran claims to have opened to the 
shooter-was locked or could be locked.  There is no 
indication the military police suspected that the door was 
opened for the shooter, or that they sought to interview such 
a person.  Nor was the shooter wearing a trench coat, as the 
Veteran reported, but rather he was wearing a BDU jacket.  
The report also contains an expansive list of people 
interviewed in connection with the shooting, but not the 
Veteran.  In short, the record fails support the Veteran's 
involvement in the events of that day.

With respect to the Veteran's alleged assault, although the 
Veteran's service records do not corroborate that the assault 
did occur, and crime report record searches have yielded no 
results confirming the assault, the Board find the Veteran's 
report of the assault to be credible and supported by the 
opinion of the October 2009 examiner.  The examiner reviewed 
the Veteran's file and after an examination of the Veteran, 
found the Veteran's report of the assault to be credible and 
the cause of her current PTSD.  Moreover, the Board has found 
the statement from the Veteran's husband, who was dating the 
Veteran at the time of the incident, to be sufficient 
corroborating evidence of the assault.

The evidence is sufficient to establish that the assault 
occurred.  There is also a clear diagnosis of PTSD and a link 
between the current symptomatology and the assault.  
Accordingly, the Board concludes that the Veteran has PTSD 
due to a verified service stressor, and thus service 
connection for PTSD is in order.


ORDER


Entitlement to service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


